Title: To Thomas Jefferson from Ellen Wayles Randolph Coolidge, 22 January 1808
From: Coolidge, Ellen Wayles Randolph
To: Jefferson, Thomas


                  
                     Edgehill. January. 22 1808
                  
                  I hardly think it worthwhile to write to you for I have no news nor any thing agreable to tell you but as I know you are always glad to hear from Edgehill I will take up my pen to inform you that all are well here. I am reading Millot in French and Homers Illiad in English I have begun to study Geography and I am very much pleased with it James grows sweeter and better every day he can speak some words very plain he cannot pronounce my name yet but calls me Ann. Cornelia goes on very well with her writing Virginia and Mary also go on well we have heard lately from Aunt Virginia she says that the embargo has thrown the dissipated inhabitants of Williamsburg in great confusion the Ladies say they cannot give up tea and coffee and the gentlemen wine. Mama and Sister Ann send their love to you Adieu my dear Grandpapa believe me to be your affectionate Grand Daughter
                  
                     Eleonora Wayles Randolph
                     
                  
               